DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is responsive to the amendment filed 07/26/2022. Claims 14, 15, 17-21, 25-34, and 36-37 have been amended. Claim 16 has been cancelled.  Claims 14-15 and 17-37 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 07/26/2022, with respect to the objections to claims 15, 20, 28, 33, and 37 have been fully considered and are persuasive. The objections to the claims have been withdrawn. 
Applicant’s arguments, see pg. 9-10, filed 07/26/2022, with respect to the rejections of claims 19-20, 21, 25-26 and 28-34 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 19-20, 21, 25-26 and 28-34 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pg. 10, filed 07/26/2022, with respect to the rejections of claims 14-15, 21-22 and 25-26 under 35 U.S.C. 102 have been fully considered and are persuasive. The rejections of claims 14-15, 21-22 and 25-26 under 35 U.S.C. 102 have been withdrawn. 
Applicant’s arguments, see pg. 7-9, with respect to the interpretation of the limitations of claims 14, 20, 21, 26, 27, 33 and 34 under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Applicant argues that claims 14, 20, 21, 26, 27, 33 and 34 do not recite the terms “means” or “step” and that the presumption that 112(f) does not apply to these claims is not overcome because one of ordinary skill in the art would understand the terms “holding member”, “interfering member”, “rotation mechanism” and “release actuator” in light of the specification.
It is respectfully noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In determining whether a claim limitation invokes 35 U.S.C. 112(f), a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function'. See MPEP 2181.1.
In claims 14 and 27, the terms “holding members configured so that a first ligation band is extendable” and “holding member” do not denote sufficiently definite structure as would be understood by one of ordinary skill in the art. The word “member” does not provide any further indication of structure than if the term “means” had been used. As Applicant has acknowledged (see pg. 8), the term “holding member” could refer to “any structural feature that holds the ligation band until the band is stretched...”. Additionally, the term “holding member” does not have a commonly accepted meaning in the art. Therefore, the term “holding member” does not limit the scope to any specific manner or structure for performing the claimed function. 
In claims 20 and 33, the term “interfering member” does not denote sufficiently definite structure as would be understood by one of ordinary skill in the art. The word “member” does not provide any further indication of structure than if the term “means” had been used. As Applicant has acknowledged (see pg. 8), the term “interfering member” could refer to “any structural feature that interferes with a holding member...”. Additionally, the term “interfering member” does not have a commonly accepted meaning in the art. Therefore, the term “interfering member” does not limit the scope to any specific manner or structure for performing the claimed function.
In claims 21 and 34, the term “rotation mechanism for rotating” does not denote sufficiently definite structure as would be understood by one of ordinary skill in the art. The word “mechanism” does not provide any further indication of structure than if the term “means” had been used. As Applicant has acknowledged (see pg. 9), the term “rotation mechanism” could refer to “any structural feature that translates the motion of the trigger into rotational motion...”. Additionally, the term “rotation mechanism” does not have a commonly accepted meaning in the art. Therefore, the term “rotation mechanism” does not limit the scope to any specific manner or structure for performing the claimed function.
In claim 26, the term “release actuator” does not denote sufficiently definite structure as would be understood by one of ordinary skill in the art. The word “mechanism” does not provide any further indication of structure than if the term “means” had been used. As Applicant has acknowledged (see pg. 9), the term “release actuator” could refer to “any structural feature that releases the ligation band from the holding members...”. Additionally, the term “release actuator” does not have a commonly accepted meaning in the art. Therefore, the term “release actuator” does not limit the scope to any specific manner or structure for performing the claimed function.
Accordingly the 112(f) interpretations made in the non-final rejection mailed 05/12/2022 are maintained.  
Allowable Subject Matter
Claims 14-15 and 17-37 are allowed. Please see the non-final rejection mailed 05/12/2022 for reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771